 

RO G EI 3 THE UNITED STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF TENNESSEE
WESTERN DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
Criminal No. \I-ZElled TLP

18 U.S.C. § 2

CEDRIC MITCHELL, 18 U.S.C. § 371

eee eee “ee “eget eee eee “ee “eee “eee eee ee

 

ASHLEY HULBERT, 18 U.S.C. § 922(g)
CORTEZ PRESLEY, 18 U.S.C. § 924(c)
and CHRISTOPHER PRESLEY, 18 U.S.C. § 1951
18 U.S.C. § 2119(1)
Defendants.
INDICTMENT
THE GRAND JURY CHARGES:

COUNT 1

On or about March 29, 2019, in the Western District of Tennessee, the defendants,

CEDRIC MITCHELL

ASHLEY HULBERT

CORTEZ PRESLEY

and CHRISTOPHER PRESLEY

did knowingly, intentionally, and unlawfully combine, conspire, confederate, and agree
together and with each other, to obstruct, delay, and affect commerce and the movement

of articles and commodities in commerce by robbery, all in violation of Title 18, United

States Code, Section 1951.

 
 

COUNT 2
On or about March 29, 2019, in the Western District of Tennessee, the defendants,
CEDRIC MITCHELL
ASHLEY HULBERT
CORTEZ PRESLEY
and CHRISTOPHER PRESLEY
being aided and abetted by each other, did unlawfully obstruct, delay, and affect
commerce by robbery in that the defendants did rob K.R., a delivery driver for First Choice
Delivery, a business engaged in interstate commerce, in violation of Title 18, United
States Code, Sections 2 and 1951.
COUNT 3
On or about March 29, 2019, in the Western District of Tennessee, the defendants,
CEDRIC MITCHELL
ASHLEY HULBERT
CORTEZ PRESLEY
and CHRISTOPHER PRESLEY
did, knowingly combine, conspire, and confederate together and with others known and
unknown to the grand jury to commit an offense against the United States, that is, to take
a motor vehicle, that is, a 1997 Ford Econoline, that had been transported, shipped, and
received in interstate commerce from K.R., by force, violence, and intimidation, with the
intent to cause death and serious bodily harm, all in violation of Title 18, United States
Code, Sections 371 and 2119(1). In furtherance of this conspiracy, at least one of the |

defendants committed, among other overt acts, the overt act of taking the motor vehicle

by force, violence, and intimidation.

 
 

COUNT 4
On or about March 29, 2019, in the Western District of Tennessee, the defendants,
CEDRIC MITCHELL
ASHLEY HULBERT.
_ CORTEZ PRESLEY
and CHRISTOPHER PRESLEY
being aided and abetted by each other and unknown others, took a motor vehicle, that is,
a 1997 Ford Econoline, that had been transported, shipped, and received in interstate
commerce from K.R., by force, violence, and intimidation, with the intent to cause death
and serious bodily harm, in violation of Title 18, United States Code, Sections 2 and
2119(1).
COUNT 5
On or about March 29, 2019, in the Western District of Tennessee, the defendants,
CEDRIC MITCHELL
ASHLEY HULBERT
CORTEZ PRESLEY
and CHRISTOPHER PRESLEY
being aided and abetted by each other and unknown others, did, during and in relation to
a crime of violence, specifically the robbery charged in Count 2, in violation of Title 18,

United States Code, Section 1951, knowingly use, carry, and brandish a firearm, all in

violation of Title 18, United States Code, Sections 2 and 924(c).

 
 

COUNT 6
On or about May 2, 2019, in the Western District of Tennessee, the defendant,
CEDRIC MITCHELL
_ did possess in and affecting interstate commerce a firearm, that is, a Glock .40 S&W
caliber pistol, having previously been convicted of a crime punishable by a term of
imprisonment exceeding one year, and did so knowingly, in violation of Title 18, United
States Code, Section 922(g)(1).
COUNT 7
On or about May 14, 2019, in the Western District of Tennessee, the defendant,
CORTEZ PRESLEY
did possess in and affecting interstate commerce a firearm, that is, a Ruger 5.56 mm
caliber rifle, having previously been convicted of a crime punishable by a term of
imprisonment exceeding one year, and did so knowingly, in violation of Title 18, United

States Code, Section 922(g)(1).

A TRUE BILL:

 

FOREPERSON
DATED:

 

D. MICHAEL DUNAVANT
UNITED STATES ATTORNEY

 
